UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Mark One) 12323 [X] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-51116 UNIVISION ENGINEERING LIMITED (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Hong Kong, China (Jurisdiction of incorporation or organization) 8/F Lever Tech Centre 69-71 King Yip Street, Kwun Tong Kowloon, Hong Kong (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act. Title of each class Name of each exchange and on which registered None N/A Securities registered or to be registered pursuant to Section12(g) of the Act. Ordinary shares, par value HK$0.0625 (US$0.008) per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act. NONE (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 383,677,323 ordinary shares, par value HK$0.0625 (US$0.008) per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No o If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or (15)(d) of the Securities Exchange Act of 1934. Yeso No o Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yeso No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board [X] Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item17o Item18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No o 2 TABLE OF CONTENTS INTRODUCTION PART I Item1. Identity of Directors, Senior Management and Advisers 4 Item2. Offer Statistics and Expected Timetable 6 Item3. Key Information 6 Item4. Information on the Company 23 Item4A. Unresolved Staff Comments 36 Item5. Operating and Financial Review and Prospects 36 Item6. Directors, Senior Management and Employees 51 Item7. Major Shareholders and Related Party Transactions 54 Item8. Financial Information 56 Item9. The Offer and Listing 57 Item10. Additional Information 58 Item11. Quantitative and Qualitative Disclosures About Market Risk 63 Item12. Description of Securities Other than Equity Securities 64 Item 13. Defaults, Dividend Arrearages and Delinquencies 64 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 64 Item 15. Controls and Procedures 64 Item 16. Reserved 64 Item 16a. Audit Committee Financial Expert 64 Item 16b. Code of Ethics 64 Item 16c. Principal Accountant Fees and Services 65 Item 16d. Exemptions from the Listing Standards for Audit Committees 65 Item 16e. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 65 Item 16f. Change in Registrant’s Certifying Accountant 65 Item 16g. Corporate Governance 65 PART III Item17. Financial Statements F-1 Item18. Financial Statements F-1 Item19. Exhibits 66 3 INTRODUCTION Except where the context otherwise requires and for purposes of this registration statement on Form 20-F only: • “$,” “US$” and “U.S. dollars” refer to the legal currency of the United States; • “China” and the “PRC” refer to the People’s Republic of China, excluding, for the purposes of this registration statement on Form 20-F only, Taiwan and the special administrative regions of Hong Kong and Macau; • “£” and “British Pounds” refer to the legal currency of the United Kingdom; • “NT$” and “New Taiwan dollars” refer to legal currency of Taiwan; • “ordinary shares” refers to our ordinary shares, par value HK$0.0625 (US$0.008) per share; • “RMB” and “Renminbi” refer to the legal currency of China; • “telecom operators” refer to China Mobile, China Unicom and China Telecom, the three principal telecommunication network operators in China, and • “we,” “us,” “our company” and “our” refer to UniVision Engineering Limited and its subsidiaries, affiliates and predecessor entities. This registration statement on Form 20-F includes our audited consolidated financial statements as of March31, 2011, 2010 and 2009 and for the years ended March31, 2011, 2010 and 2009. BUSINESS OF UNIVISION ENGINEERING LIMITED UniVision Engineering Limited (the “Company” or “UniVision”) is incorporated in Hong Kong as a limited liability company. The address of its registered office is 8/F Lever Tech Centre, 69-71 King Yip Street, Kwun Tong, Kowloon, Hong Kong. The Company has its primary public listing on the Alternative Investment Market of the London Stock Exchange (“AIM”). The Company is engaged in the supply, design, installation and maintenance of closed circuit television (“CCTV”) and surveillance systems, the sale of security system related products and provision for electronic and mechanical services.The principal activities of the subsidiaries are set out in note 18 to the financial statements. PART I Item1. Identity of Directors, Senior Management and Advisers 1.A.1. Directors The following lists the members of the Company’s board of directors. The business address of all directors is c/o UniVision Engineering Limited, 8/F Lever Tech Centre, 69-71 King Yip Street, Kwun Tong, Kowloon, Hong Kong. Stephen Sin Mo KOO, Executive Chairman (1) (2) Chun Hung WONG, Chief Executive Officer (3) Chun Pan WONG, Technical Director (4) Danny Kwok Fai YIP, Finance Director (5) Nicholas LYTH, Non-executive Director(1) (6) Member of audit committee Mr. Koo joined UniVision in 1998 and was appointed as a Director on March 3, 2003. Mr. Wong joined UniVision in 1998 and was appointed as CEO on January 1, 2008.Before the appointment, he was the Director of Operations who was responsible for the management of the Project and Maintenance Divisions. Mr. Wong is responsible for formulating and overseeing the implementation of UniVision’s business development strategies and for management of the Company’s operations. Mr. Wong joined UniVision in 1991 and was appointed as a Director on March 25, 1992. He is responsible for the development of UniVision’s state of the art CCTV control and monitoring systems and smart card access systems. Mr. Yip was appointed as Finance Director on September 18, 2007. He was the Financial Controller for the Group before the appointment. He also acts as Company Secretary for the Corporation. Mr.Lyth was appointed as a Non-executive Director on October 17, 2011. Heis a qualified chartered management accountant and is responsible for liaison with investors. 4 1.A.2. Senior Management The following lists the names of the Senior Management of the Company. The business address of all the persons listed as Senior Management is Univision Engineering Limited, 8/F Lever Tech Centre, 69-71 King Yip Street, Kwun Tong, Kowloon, Hong Kong. Mike Chiu Wah CHAN, Director of Operations (1) Peter Yip Tak CHAN, Director of Sales and Marketing (2) Mr. Chan joined UniVision as Assistant Engineer in December 1996, and was promoted to a number of increasingly senior positions in maintenance and project department, prior to being appointed to his present position on January 2, 2008. He is now responsible for the management of UniVision’s Project and Maintenance Division. Mr. Chan joined UniVision in 1995. He is responsible for UniVision’s Sales and Marketing Division. 1.B. Advisors The Company’s U.S. legal counsel is: Ellenoff Grossman & Schole LLP 150 East 42nd St., New York, NY 10017 The Company’s bank is: Bank of China (Hong Kong) Limited 47 Ma Tau Wai Road Kowloon, Hong Kong 1.C. Auditors The Company’s auditor is: for fiscal year 2011, 2010 and 2009: HKCMCPA Company Limited, Certified Public Accountants. (Formerly known as ZYCPA Company Limited) 9/F Chinachem Hollywood Centre, 1-13 Hollywood Road, Central, Hong Kong. Item2. Offer Statistics and Expected Timetable Not Applicable. 5 Item3. Key Information 3.A.1. Selected Financial Data The following table presents certain selected consolidated financial information for our business. You should read the following information in conjunction with our audited consolidated financial statements, the notes thereto and Item5 “Operating and Financial Review and Prospects” included elsewhere in this registration statement on Form 20-F. The following data as of March 31, 2011, 2010 and 2009and for the years ended March 31, 2011, 2010, and 2009 has been derived from our audited consolidated financial statements for those years and should be read in conjunction with those statements, which are included herein. Our audited financial statements for the foregoing periods were prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. Consolidated Income Statement For the years ended March 31, £ Revenue and sales Revenue from construction contracts Revenue from maintenance contracts Product sales Solution sales - - Management fee - - - Costs applicable to revenue and sales Cost of construction contracts ) Cost of maintenance contracts ) Cost of products sold ) Cost of solution sales - - - ) Gross profit Other income: Exchange gain Gain on disposal of plant and equipment - - - Written back on trade payables - - Written back on other payables - Realized gain on investment securities - - - Interest income Sundry income Selling and distribution expenses ) Administrative expenses ) Other operating expenses - - ) ) Impairment loss recognized on goodwill - ) ) - Impairment loss recognized on trade and other receivables ) Gain on reconsolidation of a subsidiary - - - Loss on deconsolidation of a subsidiary - ) - - Income/(loss) from operations ) Finance costs ) Income/(loss) before income tax and non-controlling interests ) ) Income tax expense ) Net income/(loss) ) ) Net income/(loss) for the year attributable to: Equity holders of the Company ) ) Non-controlling interests ) Earnings /(loss) per share : Basic (in pence) ) ) Diluted (in pence) ) ) Weighted average shares used to compute earnings per share: Basic Diluted 6 Consolidated balance sheets As of March 31, Assets £ Non-current assets Plant and equipment, net Goodwill Trade and other receivables - - - Current assets Inventories Trade and other receivables, net Tax recoverable - - Cash and cash equivalents Total current assets Total assets Liabilities and Stockholders' (Deficit) Equity Current liabilities Bank overdraft - - Trade and other payables Interest-bearing borrowings Income tax payable Obligation under finance lease Total current liabilities Non-current liabilities Obligation under finance lease Total non-current liabilities Total liabilities Stockholders' (deficit) equity Common stock Reserves ) ) Non-controlling interests Total equity /(capital deficiency) ) Total liabilities and equity 7 Selected Annual Information (In thousands of British pounds, except per share data (presented in pence) and in accordance with International Financial Reporting Standards) For the years ended March 31, £ Revenues Income/(loss) from operations ) Earnings/ (loss) for the year ) ) Earnings/ (loss) per share ) ) Total assets 3.A.2. Exchange Rate Information We present our historical consolidated financial statements in British Pounds with US$ equivalent amounts also disclosed for fiscal year 2011. In addition, certain pricing information and contractual amounts are presented in Renminbi or Hong Kong Dollar with U.S. dollar equivalents included solely for the convenience of the reader. Except as otherwise specified, this pricing information and these contractual amounts are translated at HK$7.8 US$1.00 and RMB 6.6 US$1.00, the prevailing rate provided by the official website (http://www.hkab.org.hk) of the Hong Kong Association of Banks (HKAB) on March 31, 2011. These translations are not a presentation that the Hong Kong dollars and Renminbi amounts could actually be converted to U.S. dollars at these rates. For a discussion of the exchange rates used for the presentation of our financial statements, see note 4.3 of our 2011 Annual Report. 3.A.3.Exchange Rates The following tables set forth the rate of exchange for the British Pounds for the periods listed therein. For purposes of these tables, the rate of exchange means the Foreign Exchange Rate provided by the web-site (http://www.fxtop.com). The table sets forth the number of British Pounds required under that formula to buy one U.S. Dollar. The average rate means the average of the exchange rates on the last day of each month during the period. The closing rate on March 31, 2011, as providedby the web-site for the purchase of one British Pound with U.S. Dollars was US$1.6145 (US$1.00 £0.6194). Table No. 5 British Pounds per U.S. Dollar One ($1.00) Average for the Period Years Ended 8 The table below sets out the high and low exchange rates for each of the following months: Mar. ‘11 Feb. ‘11 Jan. ‘11 Dec. ‘10 Nov. ‘10 Oct. ‘10 Low High 3.B. Capitalization and Indebtedness The following table sets forth the capitalization and indebtedness of the Company as of March 31, 2011, the end of the most recent fiscal period. Since from March 31, 2011, there are no significant changes in the capital structure. March, 31 2011 £ Short-Term Indebtedness (due to related parties) Long-Term Indebtedness nil Shareholders’ Equity Common Shares, par value @HK$0.0625 Number of common shares authorized 383,677,323 common shares issued and outstanding Contributed Surplus Special Capital Reserves Exchange Reserve Retained Earnings Non-controlling Interest Total Equity March 31, 2011 Obligations Under Capital Leases Guaranteed Debt Nil Secured Debt Number of Common Shares Issued and Outstanding Warrants Outstanding Nil Stock Options Outstanding Nil 3.C. Reasons for the Offer and Use of Proceeds Not Applicable. 3.D. Risk Factors Risks Related to Our Company Our future operating results are difficult to predict and our stock price may continue to be volatile. As a result of a variety of factors discussed in this report, our revenues for a particular quarter are difficult to predict. Our revenue and operating results may vary significantly from quarter to quarter due to a number of factors, many of which are outside of our control. The primary factors that may affect our results of operations include the following: • Chance of bidding for new projects; • Low profit margin due to the keen competition in job tendering; • Renewal of the existing contracts; • Availability of funding – to support the property-linked Electrical and Mechanical (“E&M”) projects in PRC for business growth; • Fluctuations in demand for surveillance service and CCTV products; • The timing and size of orders from the large customers; • Launch of new product or enhancements by our competitors; • New product development and enhancements that meet customer requirements in a timely manner; • Pricing strategy or the pricing policies of our competitors; • Price of components that we purchase, or quality problems associated with these components; • Unanticipated changes in regulatory requirements which may require us to redesign portions of our products; • Changes in accounting rules, such as income recognition of long term construction contract; • Integrating and operating any acquired businesses; • How effectiveness in cost reduction plans; • How well we execute on our strategy and operating plans; • Government policies and regulations; and • Macro-economic conditions 9 Any of the foregoing factors, or any other factors discussed elsewhere herein, could have a material adverse effect on our business, results of operations, and financial condition that could adversely affect our stock price. In addition, public stock markets have experienced, and may in the future experience, extreme price and trading volume volatility, particularly in the technology sectors of the market. This volatility has significantly affected the market prices of securities of many technology companies for reasons frequently unrelated to or disproportionately impacted by the operating performance of these companies. These broad market fluctuations may adversely affect the market price of our common stock. In addition, if our average market capitalization falls below the carrying value of our assets for an extended period of time, such as in 2008, this may indicate that the fair value of our net assets is below their carrying value, and may result in recording impairment charges. As a “foreign private issuer”, UniVision is exempt from Section 14 proxy rules and Section 16 of the 1934 Securities Act and May Result in Shareholders Having Less Complete and Timely Data. The submission of proxy and annual meeting of shareholder information on Form 6-K may result in shareholders having less complete and timely data.The exemption from Section 16 rules regarding sales of common shares by insiders may result in shareholders having less data. We may incur significant costs to ensure compliance with United States corporate governance and accounting requirements. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we estimate that we will incur costs of about $40,000 per year as a result of being a public reporting company in the United States, including the auditor fees and the premium payment for our management liability insurance Delay in the completion of the Zhongshan shopping mall may materially affect our results of operations. Our Zhongshan shopping mall project commenced in December 2007. As of June 15, 2011, we believe we fully fulfilled our contractual duties with respect to the shopping mall project. Pursuant to the construction agreement, the Company agreed to design, supply and install a digital solutions CCTV system and to conduct electrical and mechanical work for a shopping mall located in Zhongshan city.As of May 31, 2011, the fair market value of the Zhongshan project amounted to £24,095,302 or Rmb254,000,000 or US$38,669,872 based on the appraisal report issued by Vigers Appraisal and Consulting Limited, an independent valuer. 10 We accrued receivables in the amount of £10,836,487 as of March 31, 2011 for the construction work we have performed. Such receivables are the most significant asset of the Company. Though we have fully performed under the construction agreement, the completion of the shopping mall was delayed because the developer of the shopping mall altered the original developing plan and has applied to the local authorities for permission to add an additional two stories onto the shopping mall.There can be no assurance that the governmental approvals necessary to proceed with construction of the Zhongshan project will be obtained on a timely basis or at all. As agreed with the developer, we agreed to collect payments for the services we rendered pursuant to the construction agreement after the completion of the project. The delay in the completion of the shopping mall may significantly affect the timing of our original schedule of cash inflow to the Group from the developer of the project and may have an adverse impact on our results of operations and prospects for growth. The Company is currently exploring the possibility of selling all of its contractual rights to and interest in the Zhongshan shopping mall project to the developer of the shopping mall in exchange for (i) repayment of a $5 million shareholder loan (along with the accrued interest in an amount of approximately $1 million) owed by the Company and (ii) 16.5% ownership interest in the developer. The Company believes that this transaction will help the Company eliminate the debt obligations under the shareholder loan and receive economic benefits based on its equity holding in the developer. The sale of interest in the project contributes would have positive impact onthe Company for releasing the Company from significant liabilities and financial costs. The letter of intent was signed on September 21, 2011. Discussions related to this transaction have been in their preliminary stage and we can not assure you that such transaction will be consummated. If the transaction is not consummated, we will continue to hold the contractual interests in the shopping mall and receive payments for the services we rendered pursuant to the construction agreement. If we are unable to obtain additional capital to fund our existing and future E&M Projects in PRC, we may be required to delay the process and reduce the scope of our planned business development, which would affect our business growth, financial cost and results of operations. The development and expansion of the properly-linked E&M projects require a significant commitment of capital resources. Currently, we need approximately RMB 30 million (approximately US$4.62 million) for the development of our Huangshan resort project. Our business may not continue to grow and generate expected profits if: • The market for our products develops more slowly than anticipated; • The Company fails to speed up the construction contracts or generate revenue at anticipated levels; or • The Company fails to respond to unforeseen challenges or take advantage of unanticipated opportunities. As a result, we may need to raise substantial additional capital. We currently have a few alternatives to raise capital by equity or debt financing.As to equity financing, we are seeking to issue additional shares of our ordinary shares for additional capital in the UK. We may also pursue a secondary listing on the U.S. OTC market which may allow us to raise funds after this registration statement on Form 20-F filed with the U.S. Securities and Exchange Commission (the “SEC”) is effective. As to debt financing, we currently seek to issue convertible bonds in the UK. However, the successful closing of an equity or debt financing is highly dependent on the current macro-economic market condition and the sentiments of investors. Additional capital, if required, may not be available on acceptable terms, or at all. For example, U.S. credit markets have recently experienced significant dislocations and liquidity disruptions which have caused the spreads on prospective debt financings to widen considerably. These circumstances have materially impacted liquidity in debt markets, making financing terms for borrowers less attractive and resulting in the general unavailability of many forms of debt financing. Continued uncertainty in credit markets may negatively impact our ability to access debt financing or to refinance existing indebtedness in the future on favorable terms, or at all. If additional capital is raised through the issuance of debt securities or other debt financing, the terms of such debt may include covenants, restrictions and financial ratios that may restrict our ability to operate our business. Likewise, equity financing could result in additional dilution of our stockholders. The recent events in the U.S. credit markets have also had an adverse effect on other U.S. financial markets and have adversely affected the trading prices of equity securities of many U.S. companies.
